             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                        4:18-CR-3121
    vs.
                                                    ORDER
JUDITH LEYVA-REYNOSO,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant’s Unopposed Motion to Continue Sentencing
          (filing 48) is granted.

    2.    Defendant Judith Leyva-Reynoso’s sentencing is continued to
          May 15, 2020, at 2:00 p.m., before the undersigned United States
          District Judge, in Courtroom No. 1, Robert V. Denney United
          States Courthouse and Federal Building, 100 Centennial Mall
          North, Lincoln, Nebraska. The defendant shall be present at the
          hearing.

    Dated this 7th day of January, 2020.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge
